             Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 1 of 8

                                                                           JUDGE DAVID GUADERRAMA
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS                                   F   f
                                                                                                         r   r

                                    EL PASO DIVISION
                                                                                       202U0CT21          P!      l:.t9
 UNITED STATES OF AMERICA,                           §                     SEALED.,
                                                     §                                   TERj V        IR!CT Or
           Plaintiff,                                §   CRIMINAL NO. EP-20-CR-                   \'\
                                                     §
                                                     §    INDICTMENT
 V.                                                  §
                                                     §   CT!: 18 U.S.C. §371,554Conspiracyto
 HERBERT SERRANO (1),                                §   Smuggle Goods from the United States;
   a.k.a. "El Polio"                                 §
                                                     §   CT 2: 18 U.S.C. § 922(a)(6), 924(a)(2),
                                                         False Statement During a Firearm Acquisition
                                                                                                         2
                                                     §
                                                     §   and Aiding Abetting the Same;
                                                     §
           Defendants.                               §   CT 3: 18 U.S.C. § 922(a)(6), 924(a)(2)
                                                     §   False Statement During a Firearm
                                                     §   Acquisition;
                                                     §
                                                     §   CT 4: 18 U.S.C. § 922(g)(3), 924(a)(2)
                                                     §   User in Possession of Firearm;
                                                     §
                                                     §   CT 5: 18 U.S.C. § 922(g)(3), 924(a)(2)
                                                     §   User in Possession of Firearm;
                                                     §
                                                     §   CT 6: 18 U.S.C. § 554Smuggling Goods
                                                     §   from the United States.
                                                     §
                                                     §   Notice of Government's Demand for
                                                     §   Forfeiture

THE GRAND JURY CHARGES:

                                            COUNT ONE
                                                               EP2OCR225S
                                        (18 U.S.C. § 371, 554)

                                          INTRODUCTION

At all times relevant to this Indictment:

1.    Prior to March 2, 2020, the U.S. Munitions List (USML), located at Title 22, Code of Federal
      Regulations, Section 121.1., details articles, services, and related technical data designated as
      defense articles or defense services pursuant to sections 38 and 47(7) of the Arms Export and
      Control Act.
            Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 2 of 8




2.   Firearms are designated as defense articled described in Categories I and II of the USML.

3. Ammunition is designated as defense articles described in Category III (a)    of the USML.

4. According to Title 22, United States Code, Section 2778, no firearms or ammunition may be
     exported out of or imported into the United States without a license for such export or import.

5.   Exportation of firearms and ammunition to Mexico required a license.

6. Effective March 2, 2020, the Commerce Control List ("CCL"), located at Title 15, Code          of
     Federal Regulations, Section 774, details commodities, software, and technology subject to
     control by the United States Department of Commerce, Bureau of Industry and Security
     pursuant to the Export Control Reform Act, Title 50, United States Code, Chapter 58.

7. The CCL is    part of the Export Administration Regulations ("EAR"), located at Title 15, Code
     of Federal Regulations, Section 730 et seq.

     Firearms are designated as controlled items in Section 774, Appendix Supplement Number
     of the CCL.

9.   Ammunition is designated as controlled item in Section 774, Appendix Supplement Number
     of the CCL.

10. According to Title 15, Code   of Federal Regulations, Section 736.2, a person may not export
     an item subject to the EAR to another country if exporting that item to that country requires a
     license.

11. Exportation   of firearms and ammunition to Mexico requires a license.

12. Defendants    HERBERT SERRANO (1),
                      did not have a license or any authority to export firearms or ammunition out
     of the United States to Mexico.

        That beginning on or about February 27, 2020 and continuing until on or about March 30,

2020, in the Western District of Texas, Defendants,

                                    HERBERT SERRANO (1),



and others known and unknown to the grand jury, did knowingly and willfully combine, conspire,

confederate, and agree with others known and unknown to the grand jury to commit the following

offenses against the United States, that is, to knowingly and unlawfully conceal, buy, or facilitate


                                                  2
            Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 3 of 8



the transportation and concealment of any merchandise, article and object, prior to exportation,

knowing the same to be intended for exportation from the United States, contrary to any law or

regulation of the United States, to wit: firearms, which are or were controlled items as defined in

the USML and CCL, and the Defendants had not received a license or authorization for such

export, in violation of Title 18, United States Code, Sections 371 and    554.


                                           OVERT ACTS

         In furtherance of the conspiracy and to effect the objective of the conspiracy, the

Defendants and their co-conspirators committed and caused to be committed the following overt

acts in the Western District of Texas and elsewhere:

    1.   On a date prior to March 26, 2020, Defendant                                     introduced

         Defendant                                    to Defendant HERBERT SERRANO (1) for

         the purpose of straw purchasing firearms;

   2. On March 2, 2020, Defendant                                purchased a Taurus Model G2C, 9-

         millimeter pistol and a Ruger Security-9, 9 millimeter pistol;

   3.    On March 26, 2020, Defendant                                      purchased a Beretta model

         92D, 9-millimeter pistol, a Taurus model PT1 11 G2A, 9-millimeter pistol, and a Smith &

         Wesson model SD 9 yE, 9-millimeter pistol;

   4.    Defendant HERBERT SERRANO (1) paid Defendant                                              to

         purchase firearms for him.

                                          COUNT TWO
                               (18 U.S.C. § 922(a)(6), 924(a)(2), 2)

         That on or about March 26, 2020, in the Western District of Texas, as to the Defendants

                                 HERBERT SERRANO (1),




                                                  3
              Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 4 of 8



in connection with the acquisition of a firearm, to wit: a Berreta Model 92D, 9-millimeter handgun

from A.S.O., a licensed firearms dealer within the meaning of Chapter 44, Title 18, United States

Code, Defendant HERBERT SERRANO (1) did knowingly aid, abet, and counsel Defendant

                                      to knowingly make a false and fictitious written statement

intended and likely to deceive said dealer as to a fact material to the lawfulness of the acquisition

and sale of said firearms to Defendant                                     under Chapter 44 of Title

18, in that Defendant                                       stated and represented on a Bureau of

Alcohol, Tobacco, Firearms and Explosives Form 4473 the answer "yes" in response to question

11 .a,   which asks "Are you the actual transferee/buyer of the firearm(s) listed on this form?" when

in fact Defendant                                        knew he was purchasing the firearms for

Defendant HERBERT SERRANO (1), and not for himself, in violation of Title 18, United States

Code, Sections 922(a)(6), 924(a)(2), and 2.

                                           COUNT THREE
                                 (18 U.S.C. § 922(a)(6) & 924(a)(2))

           That on or about March 2, 2020, within the Western District of Texas, the Defendant,



in connection with acquisition of (i) a Taurus G2C, 9 millimeter pistol, and (ii) a Ruger Security

9, 9 millimeter pistol, from A.S.O., a licensed firearms dealer within the meaning    of Chapter 44,

Title 18, United States Code, did knowingly make a false and fictitious written statement intended

and likely to deceive said dealer as to a fact material to the lawfulness of the acquisition and sale

of said firearms in that Defendant,                         , stated and represented on a Bureau of

Alcohol, Tobacco, Firearms and Explosives Form 4473 the answer "yes" in response to question

11 .a,   which asks "Are you the actual transferee/buyer of the firearm(s) listed on this form?" when

in fact the Defendant knew he was in fact purchasing the firearms for someone else, and not for

himself, in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
           Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 5 of 8



                                         COUNT FOUR
                              (18 U.S.C. § 922(g)(3) & 924(a)(2))

       That on or about March 26, in the Western District of Texas, the Defendant,



knowing he was an unlawful user of or addicted to a controlled substance, knowingly possessed

firearms, to wit, a Beretta model 92D, 9-millimeter pistol, said firearms having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(3)

and 924(a)(2).

                                        COUNT FIVE
                              (18 U.S.C. § 922(g)(3) & 924(a)(2))

       That on or about March 2, 2020, in the Western District of Texas, the Defendant,



knowing he was an unlawful user of or addicted to a controlled substance, knowingly possessed

firearms, to wit, a Taurus model G2C, 9-millimeter pistol and a Ruger model Security-9, 9-

millimeter pistol, said firearms having been shipped and transported in interstate commerce, in

violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

                                           COUNT SIX
                                         (18 U.S.C. § 554)

       That beginning on or about February 27, 2020 and continuing until on or about March 30,

2020, in the Western District of Texas, the Defendants

                                   HERBERT SERRANO (1),



did knowingly and unlawfully attempt to export from the United States any merchandise, article,

and object, contrary to any law and regulation of the United States, to-wit: a Ruger Security-9 9

millimeter handgun and a Beretta model 92D, 9 millimeter pistol, in violation of Title 50, United
               Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 6 of 8



States Code, Section 4819 and Title 15, Code of Federal Regulations, Sections 774 and

736.2(b)(1), all in violation of Title 18, United States Code, Section 554.

                 NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                              [See Fed. R. Crim. P. 32.21


                                                       I.

             Smuggling Goods from the United States Violations and Forfeiture Statutes
             [Title 18 U.S.C. § 371, 554, subject to forfeiture pursuant to Title 18 U.S.0
                 § 981 (a)(1)(C) and Title 19 U.S.C. § 1595a(d), as made applicable to
                             criminal forfeiture by Title 28 U.S.C. 2461(c)]

         As a result of the foregoing criminal violations set forth in Counts One and Six, the United

States of America gives notice to Defendants HERBERT SERRANO (1),

                                                      of its intent to seek the forfeiture of the properties

described below upon conviction and pursuant to              FED.   R. CRIM.    P.   32.2, Title 18 U.S.C.   §


981 (a)(1 )(C) and Title 19 U.S.C. §    1   595a(d), as made applicable to criminal forfeiture by Title 28

U.S.C.   §   246 1(c), which state:

         Title 18 U.S.C. § 981. Civil Forfeiture

                   (a)( 1) The following property is subject to forfeiture to the United States:


                   (C) Any property, real or personal, which constitutes or is derived from proceeds
                   traceable to a violation . . . of this title or any offense constituting "specified
                   unlawful activity" (as defined in section 1956(c)(7) of this title), or a conspiracy to
                   commit such offense.

Smuggling Goods from the United States in violation of 18 U.S.C.            §   554 is a "specified unlawful
activity" as defined in section 1956(c)(7) of this title.

         Title 19 U.S.C. § 1595a. Forfeiture and other penalties



                   (d) Merchandise exported contrary to law
                     Merchandise exported or sent from the United States or attempted to be exported
                     or sent from the United States contrary to law, or the proceeds or value thereof,
                     and property used to facilitate the exporting or sending of such merchandise, the
                     attempted exporting or sending of such merchandise, or the receipt, purchase,
             Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 7 of 8



                    transportation, concealment, or sale of such merchandise prior to exportation
                    shall be seized and forfeited to the United States.

                                                   II.
                        Firearms Violations and Forfeiture Statutes
ITitle 18 U.S.C. § 922(a)(6), (g)(3), and 924(a)(2)), subject to forfeiture pursuant to Title 18
 U.S.C. § 924(d)(1), as made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)]

       As a result of the foregoing criminal violations set forth in Counts Two through Five, the

United States of America gives notice to Defendants HERBERT SERRANO (1),

                                                   of its intent to seek the forfeiture of the properties

described below upon conviction pursuant to Fed R. Crim. P. 32.2 and Title 18 U.S.C.        §   924(d)(1),

made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c). Section 924 states, in pertinent

part, the following:

       Title 18 U.S.C. § 924.

            (d)(1) Any firearm or ammunition involved in or used in any knowing violation of
                section 922 . . . or knowing violation of section 924. . . shall be subject to seizure
            and forfeiture. . . under the provisions of this chapter.

       This Notice of Demand for Forfeiture includes but is not limited to the properties described

in Paragraph III.

                                                 III.
                                           Money Judgment

   Money Judgment: A sum of money which represents the value of the properties involved
   in the violations charged in Counts One through Six of the Indictment in which each of the
   Defendants is solely liable as listed below:

       1.    HERBERT SERRANO (1): Money Judgment in the amount of Six Hundred
             Forty Nine dollars and forty-nine cents ($649.49).

       2.                                     Money Judgment in the amount of Six Hundred
             Forty Nine dollars and forty-seven cents ($649.47).

       3.                              Money Judgment in the amount of Six Hundred Forty
             Nine dollars and forty-seven cents ($649.47).




                                                    7
              Case 3:20-cr-02253-DCG Document 9 Filed 10/21/20 Page 8 of 8



                                                      Iv.
                                            Substitute Assets

         If any of the property described above as being subject to forfeiture for the violations set

forth above, as a result of any act or omission of the Defendants:

         a.      cannot be located upon the exercise of due diligence;
         b.      has been transferred or sold to, or deposited with, a third party;
         c.      has been placed beyond the jurisdiction of the court;
         d.      has been substantially diminished in value; or
         e.      has been commingled with other property which cannot be divided without
                 difficulty;

the United States intends to seek forfeiture, pursuant to Title 21 U.S.C.     §   853(p), as incorporated

by Title 28 U.S.C.   §   2461(c), of any other property of said Defendants (substitute assets) up to the

value of the forfeitable property.

                                                  A   TR1JTh1AL SIGNATURE
                                                       REDACTED PURSUANT TO
                                                      EGOVERNMENT ACT OF 2002

                                                  FOREPERSON OF TIlE GRAND JURY



[t1tiIL5S
UNITE         ST TES ATTORNEY

BY:
      Assistant United St       Attorney




                                                      8
